In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                             No. 07-17-00289-CR


                                DENNIS LAMBERTH, APPELLANT

                                                     V.

                                THE STATE OF TEXAS, APPELLEE

                              On Appeal from the County Court at Law
                                       Walker County, Texas1
                  Trial Court No. 17-0079, Honorable Tracy M. Sorensen, Presiding

                                             January 10, 2019

                                  MEMORANDUM OPINION
                          Before CAMPBELL and PIRTLE and PARKER, JJ.


        Appellant, Dennis Lamberth, appeals his conviction for the offense of failure to

present proof of insurance,2 and resulting sentence of a $350 fine and court costs.3




        1 Pursuant to the Texas Supreme Court’s docket equalization efforts, this case was transferred to
this Court from the Tenth Court of Appeals. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).
        2   See TEX. TRANSP. CODE ANN. § 601.051 (West 2011).

        3   See id. § 601.008 (West 2011).
Appellant contends that language used in the applicable statute is ambiguous and that

the State did not meet its burden of proof. We affirm the trial court’s judgment.


       Appellant does not dispute that he was lawfully detained for committing a traffic

violation and that he was unable to provide proof of financial responsibility. Officer Carroll

testified that appellant’s insurance was not verifiable through the insurance database that

is available in Officer Carroll’s vehicle. Appellant offered no evidence that he had a valid

insurance policy at the time of the traffic stop leading to the citation.


       Rather, appellant’s entire argument as to why he should not be found guilty of the

charged offense is that the definition of “state” applicable to the statute under which he

was charged defines the word to mean “a state, territory, or possession of the United

States . . .,” id. § 601.002(11)(A) (West 2011), but the State’s evidence proved only that

he was cited while he was within a state (Texas) of the United States of America.

Because the State did not prove that appellant was cited for an offense committed within

a state of the United States without the additional “of America” information, the State has

not proven all the elements of its case.


       In construing a statute, we are to follow the plain language of the statute unless

the language is ambiguous or doing so would lead to absurd results. See Boykin v. State,

818 S.W.2d 782, 785-86 (Tex. Crim. App. 1991). In the present case, we cannot agree

with appellant that the omission of the words “of America” somehow makes the phrase

“state of the United States” ambiguous. Furthermore, the plain language of the statute

provides that the State needed only prove that appellant operated a motor vehicle in this

state (Texas) without financial responsibility for that vehicle. TEX. TRANSP. CODE ANN.



                                               2
§ 601.051. The State did prove each element of the offense in this case and appellant

did not contest the State’s proof.


       For the foregoing reasons, we overrule appellant’s sole issue and affirm the

judgment of the trial court.


                                                    Judy C. Parker
                                                       Justice


Do not publish.




                                          3